DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of at least two separate photodiodes arranged to measure brightness intensity of corresponding green and blue light-emitting diodes, wherein the red light-emitting diode is not monitorable; and a control unit arranged to individually regulate the brightness intensity of each of the light-emitting diodes, the control unit being configured to detect a relative change in brightness intensity of each light-emitting diode as a function of a first measurement and a second, time-offset measurement. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-7 and 10 have been found allowable due to their dependencies upon claim 1.
The primary reason for allowance of claim 11 is the inclusion of providing at least two photodiodes arranged to measure brightness intensity of corresponding green and blue light-emitting diodes, wherein the red light-emitting diode is not monitorable; and providing a control unit arranged to individually regulate the brightness intensity of each of the light-emitting diodes, the control unit detecting a relative change in brightness .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/20/2022